STEWART, District Judge
(dissenting).
The vast majority of courts that have considered the principles enunciated in Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975) have held that an adult arrestee detained by a state must be provided a probable cause determination within twenty-four hours of arrest, if not sooner. See Bernard v. City of Palo Alto, 699 F.2d 1023, 1025 (9th Cir.1983) (per curium); Sanders v. City of Houston, 543 F.Supp. 694, 701-03 (S.D.Tex.1982), aff'd without opinion, 741 F.2d 1379 (5th Cir.1984); Lively v. Cullinane, 451 F.Supp. 1000, 1004 (D.D.C.1978); Cf. Dommer v. Hatcher, 427 F.Supp. 1040, 1046 (N.D.Ind.1975) (twenty-four hour maximum; forty-eight hours if Sunday is included), rev’d in part sub nom., Dommer v. Crawford, 653 F.2d 289 (7th Cir.1981). In holding that the determination of probable cause may constitutionally occur within seventy-two hours, the majority gives inadequate deference both to the Gerstein Court’s stated reasons for requiring a prompt probable cause determination, and to the district court's fact-finding below.
Gerstein dictates that a neutral magistrate must review the probable cause bases for an arrestee’s detention promptly after the police complete the “administrative steps incident to arrest.” Gerstein, 420 U.S. at 114, 95 S.Ct. at 863. However, the Gerstein Court also recognized that the states provide probable cause determinations in a variety of procedural settings, and that it is a state’s prerogative in the first instance to devise pretrial procedures that comport with the fourth amendment. Id. at 123-24, 95 S.Ct. at 867-68. In this case, the district court’s declaratory judgment balances these two principles. The court found as a matter of fact that defendants can complete the steps incident to arrest within seven hours. However, the court did not compel the defendants to give arrestees an immediate probable cause hearing upon completion of these steps. Rather, the court found as a matter of fact that defendants could provide a probable cause determination within twenty-four hours using the present arraignment system, and held that this was a sufficiently prompt procedure under Gerstein.
As the majority correctly points out, Ger-stein does not impose an absolute outside time limit for state probable cause determinations. However, Gerstein does make clear that a probable cause determination must “promptly” follow the completion of arrest procedures. Id. at 125, 95 S.Ct. at 869. While courts applying Gerstein have differed on exactly what administrative steps are “incident to arrest,” they have used the completion of these steps as the *393datum point from which the timeliness of a probable cause determination is measured. Almost all of these courts have determined that “prompt” means a period of hours rather than days. See Bernard v. City of Palo Alto, 699 F.2d at 1025 (twenty-four hour maximum; however detention for less than twenty-four hours could run afoul of fourth amendment in individual case); Sanders v. City of Houston, 543 F.Supp. at 701-03 (twenty-four hour maximum); Lively v. Cullinane, 451 F.Supp. at 1004 (more than hour and-a-half detention gives rise to constitutional claim); see also, Gramenos v. Jewel Companies, Inc., 797 F.2d 432, 437 (7th Cir.1986) (four hour delay requires explanation for misdemeanant), cert. denied, — U.S. -, 107 S.Ct. 1952, 95 L.Ed.2d 525 (1987); Cf. Dommer v. Hatcher, 427 F.Supp. at 1046 (twenty-four hour maximum; forty-eight hours if Sunday is included).
The importance of a system that provides prompt probable cause determinations stems from the potentially serious consequences of prolonged detention. The Ger-stein Court recognized that police officers must be able to make arrests on the basis of their own probable cause determinations. Once a suspect is in custody, however, “the reasons that justify dispensing with the magistrate’s neutral judgment evaporate.” Gerstein, 420 U.S. at 114, 95 S.Ct. at 863.
And, while the State’s reasons for taking summary action subside, the suspect’s need for a neutral determination of probable cause increases significantly. The consequences of prolonged detention may be more serious than the interference occasioned by arrest. Pretrial confinement may imperil the suspect’s job, interrupt his source of income, and impair his family relationships.
Id. A single day in jail is enough to endanger these interests. Obviously, three days without a probable cause determination poses an even greater risk. Moreover, extended periods of detention increase the possibility that an arrestee will be subject to physical and mental abuse by other ar-restees. See Note, Granting Prosecutors’ Requests for Continuances of Detention Hearings, 39 Stan.L.Rev. 761, 780 (1987).
The majority relies heavily on the Ger-stein Court’s apparent endorsement of a tentative draft of the American Law Institute’s Model Code of Pre-Arraignment Procedure. See Gerstein, 420 U.S. at 124 n. 25, 95 S.Ct. at 868 n. 25.1 However, the procedures outlined in this draft, unlike New York’s arraignment system, provide for an initial appearance before a judicial officer within twenty-four hours of arrest.2 Model Code of Pre-Arraignment Procedure § 310.1(1) (Tent.Draft No. 5, 1972) [hereinafter 1972 Tentative Draft]. At the initial hearing of a person arrested without a warrant, the state must present an affidavit by a law enforcement officer or prosecutor supporting the arrest. Id. § 310.1(2)(b). If the arrestee wishes to make a statement, the court must allow him to do so. Model Code of Pre-Arraignment Procedure § 310.1(6) (Tent.Draft No. 5A, 1973) [hereinafter 1973 Amended Draft]. While the court is not required to make a determination of probable cause at the initial appearance, it is within its discretion to do so, and it may require the appearance of other witnesses for this purpose. Id. If this initial appearance does not occur within 24 hours, the arrestee is to be released “with a citation or on bail.” 1972 Tentative Draft, supra, § 310.1(1).
The initial appearance provided for in the ALI draft provides an essential safety valve not found in New York’s present system. The value of the initial appearance is recognized in the notes to the 1973 Amended Draft:
[T]here might be some cases in which the arrested person could quite readily satisfy the magistrate that he had not committed the crime for which he had been arrested. Thus, for example, he might be able to show that he was not the *394person named in the affidavit or to account for his whereabouts at the time of the crime to the complete satisfaction of the magistrate. It seems desirable to make it clear that the magistrate is authorized to deal with such situations in a way which will avoid unnecessary incarceration and inconvenience for the arrested person. Therefore, the revised draft of Subsection (6) does make provision for those cases in which the magistrate does determine that there is not reasonable cause. Authorizing the magistrate to hear additional witnesses, when he concludes from the papers and testimony submitted by the parties that it is appropriate, is intended primarily as a means of implementing this provision.
1973 Amended Draft, supra, § 310.1(6) note. In New York City at present, arres-tees who can readily prove that they are being detained without probable cause must often wait two days or more until their arraignment to do so.3
The majority also relies on Schall v. Martin, 467 U.S. 253, 104 S.Ct. 2403, 81 L.Ed.2d 207 (1984). The issue in Schall was whether judicially ordered preventive detention pursuant to section 320.5(3)(b) of New York’s Family Court Act comported with “fundamental fairness” required by the due process clause of the fourteenth amendment. Under section 320.5(3)(b), the family court may order that a juvenile be detained after his “initial appearance”4 if the court determines that there is a “serious risk” that the child “may before the return date commit an act which if committed by an adult would constitute a crime.” N.Y.Fam.Ct.Act 320.5(3)(b) (McKinney 1983). If the family court determines that a juvenile poses such a “serious risk,” it may detain the juvenile after the initial appearance without making a finding of probable cause. Schall, 467 U.S. at 276, 104 S.Ct. at 2416. The juvenile is afforded a probable cause hearing that takes place as much as seventy-two hours after the initial hearing.5
While the family court may detain a juvenile for up to three days after an initial hearing without a showing of probable cause, the initial appearance itself provides a number of safeguards against unwarranted detention. As described in Schall, at the initial appearance the juvenile is given notice of the charges against him and is informed of his rights. The juvenile is accompanied by his parent, guardian, or court-appointed law guardian. The non-hearsay portions of the delinquency petition6 and supporting affidavits are re*395viewed by the judge and must establish probable cause to believe the juvenile committed the offense. Although the family court is not required to make a finding of probable cause, the juvenile may attack the sufficiency of the delinquency petition on that ground at his initial hearing. Id. at 275-76, 104 S.Ct. at 2416-17.
Thus, while the initial appearance focuses on the question of the juvenile’s future dangerousness, it also allows the juvenile to dispute the existence of probable cause before being detained under section 320.-5(3)(b). Moreover, the papers supporting detention must contain information establishing probable cause that the juvenile committed the offense alleged in the delinquency petition. In the case at bar, the plaintiff class is afforded no analogous procedural safeguards prior to the probable cause determination at arraignment.
More importantly, the Schall Court’s approval of a procedure that emphasizes the issue of future dangerousness, rather than the issue of probable cause, reveals a fundamental concern present in that case not present in the case at bar. The legislative purpose behind preventive detention in Schall was not only to protect society from the delinquent juvenile, but also to protect the juvenile from himself. Id. at 265-66, 104 S.Ct. at 2410. The state acts as parens patriae for juvenile offenders; the state does not have this paternalistic duty with respect to the plaintiff class in this case. The Schall Court found that a juvenile’s liberty interest is
qualified by the recognition that juveniles, unlike adults, are always in some sort of custody. (Citations omitted.) Children, by definition, are not assumed to have the capacity to take care of themselves. They are assumed to be subject to the control of their parents, and if parental control falters, the State must play its part as parens patriae. (Citations omitted.) In this respect, the juvenile’s liberty interest may, in appropriate circumstances, be subordinated to the State’s “parens patriae interest in preserving and promoting the welfare of the child.”
Schall, 467 U.S. at 265, 104 S.Ct. at 2410 (quoting Santosky v. Kramer, 455 U.S. 745, 766, 102 S.Ct. 1388, 1401, 71 L.Ed.2d 599 (1982). Thus, an underlying premise in the Schall decision is that a juvenile’s liberty interest in freedom from institutional constraints is less substantial than an adult’s.
The majority also faults the district court’s factfinding. The district court found as matters of fact that defendants could complete the steps incident to arrest within seven hours and the remaining steps necessary to complete arraignment within twenty-four hours of an arrest. The burden is on the defendants to demonstrate that these findings of fact are clearly erroneous, Stafford v. International Harvester Co., 668 F.2d 142, 147 (2d Cir.1981), yet nowhere in their brief do they discuss this standard or specify how the district court’s findings are erroneous.7 When a “district court’s account of the evidence is plausible in light of the record viewed in its entirety, [a] court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently.” Anderson v. Bessemer City, 470 U.S. 564, 574, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985). A Court of Appeals may not review de novo defendants’ arrest procedures to determine whether or how these procedures can be streamlined. Id. It is sufficient that the district court’s findings are supported by some evidence and do not leave this Court, upon consideration of the evidence as a whole, “with the definite and firm conviction that a mistake has been committed.” Id. at 573, 105 S.Ct. at 1511 (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948)).
*396I agree with the majority that the district court’s findings that defendants can complete the steps incident to arrest within seven hours and the remaining steps necessary for arraignment within twenty-four hours are conclusory. The district court has not made subsidiary findings specifying where the present arrest-to-arraignment procedures can be streamlined. Without these subsidiary findings, it is impossible for this Court to determine whether the district court’s findings concerning the feasible completion times for arrests and arraignments are clearly erroneous. See Mozee v. Jeffboat, Inc., 746 F.2d 365, 370 (7th Cir.1984);. De Medina v. Reinhardt, 686 F.2d 997, 1011 (D.C.Cir.1982); Ballard v. Rockville Centre Housing Authority, 605 F.2d 1283, 1289 (2d Cir.1979).
However, I am not convinced by the majority’s argument that the findings below are actually legal conclusions about the temporal limits placed on New York’s arraignment system by the Constitution. The parties’ Stipulated Statement of Facts, which is admittedly opaque regarding bottlenecks in New York’s arraignment system, was not the only evidence before the district court. The court below monitored the parties’ progress for two years and five months. At an April 3, 1986 hearing before the court below, the City’s attorneys themselves suggested that they could achieve an average arrest-to-arraignment time of twenty-four hours. Moreover, the record is replete with references to the cooperation of other actors in the arraignment system who are not parties to this suit. Accordingly, the district court’s findings may not be summarily dismissed as unrealistic and without factual basis.
Therefore, I would remand the case to the district court for further findings. If after further factfinding in the district court it appears that defendants do in fact need the 11-15 hours that they currently require to complete the steps incident to arrest — and can do no better without placing substantial strain on the City’s limited resources — then it may be permissible under Gerstein to allow the defendants to provide arraignments somewhat more than twenty-four hours after arrest. However, even using this 11-15 hour average as a benchmark for measuring the timeliness of the probable cause determination — as we must under Gerstein — the majority’s seventy-two hour outside time limit is clearly excessive.
If it were to appear after further fact-finding that defendants cannot improve on the June 1987 City-wide average arrest-to-arraignment time of thirty-three hours, Gerstein would require that defendants provide arrestees a separate, abbreviated probable cause hearing that follows closely the completion of the administrative steps incident to arrest. However, this Court need not, indeed should not, make that determination without a complete factual record before it.
For the reasons stated, I respectfully dissent.

. The Court cited the 1972 Tentative Draft, and the 1973 amendment to portions of this draft.


. An arrestee who has consulted with counsel may waive this appearance. Model Code of Pre-Arraignment Procedure § 310.1(1) (Tent. Draft No. 5, 1972).


.The majority states that engrafting a separate probable cause hearing onto the present system will delay arraignments for the majority of ar-restees. In support of this assertion, the majority cites an August 6, 1987 Affidavit of Judge Milton Williams discussing a week-long "experiment” conducted in New York County in which an abbreviated probable cause determination was afforded each arrestee immediately after completion of the steps incident to arrest. As discussed below, the district court found that the addition of such a probable cause hearing is unnecessary because timely probable cause determinations can be provided under the present arraignment system. In any event, because of its brevity, and the fact that it was limited to only one of the four counties encompassed by this action, the experiment is of limited probative value. In fairness to defendants, they may have felt compelled to devise such a procedure to avoid being held in contempt of the district court’s injunctions. Accordingly, it might have been preferable for the district court to give defendants a grace period in which to comply with its declaratory judgment, rather than imposing injunctive relief concomitantly with the declaratory judgment.


. The “initial appearance" is the juvenile’s first appearance before the Family Court after delinquency proceedings formally commence. Schall, 467 U.S. at 258 n. 7, 104 S.Ct. at 2406 n. 7.


. Under the Family Court Act, a juvenile may be detained under certain circumstances for up to seventy-two hours prior to this initial appearance. See N.Y.Fam.Ct.Act § 320.2(1). However, the constitutionality of detention prior to a juvenile’s initial appearance was not before the Schall Court. Schall, 467 U.S. at 257 n. 5, 104 S.Ct. at 2406 n. 5. The Court was solely concerned with whether preventive detention following the initial hearing, and the procedures developed for implementing such detention, comported with due process. Schall, 467 U.S. at 263-64, 104 S.Ct. at 2409.


. The delinquency petition originates delinquency proceedings. “The petition must contain, inter alia, a precise statement of each crime charged and factual allegations that 'clearly apprise’ the juvenile of the conduct which is the subject of the accusation.” Schall, 467 U.S. at 258 n. 6, 104 S.Ct. at 2406 n. 6 (cite omitted).


. Of course, this court is not governed by the clearly erroneous standard of review if the district court conducted its factfinding under a misapprehension of the applicable legal standard. See Sohyde Drilling & Marine Co. v. Coastal States Gas Producing Co., 644 F.2d 1132, 1138 (5th Cir.1981). As noted above, I think that the district court did not err in its interpretation of the principles enunciated in Gerstein.